Citation Nr: 0512225	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to an increased rating for residuals of a 
cerebral concussion with organic affective disorder, 
currently assigned a 70 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1981 to April 
1984.

Historically, a December 2001 Board of Veterans' Appeals 
(Board) decision awarded an increased rating of 70 percent 
for residuals of a cerebral concussion with organic affective 
disorder.  See a January 2002 implementing rating decision, 
which assigned January 20, 1998 as the effective date for 
said 70 percent rating.  A June 2002 rating decision granted 
a total rating based upon individual unemployability, 
effective June 15, 2001.   

This matter came before the Board on appeal from a September 
2002 rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO), which confirmed a 70 percent evaluation 
for residuals of a cerebral concussion with organic affective 
disorder.  

Parenthetically, in recent written statements, appellant 
indicated that he might raise certain additional issues in 
the future, depending on the outcome of the issue on appeal.  
In the event appellant wants to raise such additional issues, 
he should so contact the RO in order for it to take 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

As an initial matter, it appears that appellant has raised 
the issue or subissue of entitlement to a separate rating for 
seizures, as residuals of the service-connected cerebral 
concussion.  This issue/subissue appears "inextricably 
intertwined" with the appellate issue involving an increased 
rating for residuals of a cerebral concussion with organic 
affective disorder.  It should be pointed out that the RO has 
rated the service-connected brain disease due to trauma under 
Diagnostic Code 8045, assigning a 70 percent evaluation for 
organic affective disorder under Diagnostic Code 9327.  Under 
Diagnostic Code 8045, purely neurological disabilities due to 
brain trauma, such as epileptiform seizures, may be 
separately rated.  

However, it does not appear from the record that the RO has 
formally adjudicated this issue/subissue involving seizures.  
In December 2002, appellant was afforded diagnostic studies 
to confirm a seizure disorder, including video-
electroencephalographic monitoring in a VA hospital, which 
did not detect any seizure activity.  It does not appear from 
the record that any seizure activity has been witnessed or 
verified by a physician as required by 38 C.F.R. § 4.121 
(2004) for identification of epilepsy.  As recently as March 
2004, VA clinical records indicated that appellant continued 
to complain of seizure activity, including "spells."  

In order to afford appellant every reasonable consideration 
in an attempt to verify the alleged seizure activity, 
appropriate neurologic examination should be arranged by the 
RO (including, if deemed necessary, another period of 
observation and evaluation in a VA hospital); and the RO 
should formally adjudicate the issue/subissue of entitlement 
to a separate rating for seizures.

With respect to an increased rating for organic affective 
disorder, it appears that appellant was last afforded a VA 
psychiatric examination in April 2000, approximately five 
years ago.  Thus, the RO should arrange appropriate VA 
psychiatric and psychologic examinations to determine the 
current nature and severity of the service-connected 
psychiatric disability at issue.

Accordingly, the case is again REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant clinical 
records, not presently associated 
with the claims folders, in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided relevant 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained from the specified health 
care providers.  If any physician 
has actually witnessed appellant 
having a seizure, appellant should 
so identify the physician and assist 
the RO in obtaining written 
verification of seizure activity 
from such physician.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folders.

2.  With respect to the 
issue/subissue of entitlement to a 
separate rating for seizures, the RO 
should arrange for VA neurologic 
examination to determine whether 
appellant has any seizure disorder 
and, if so, its etiology.  All 
indicated tests and studies should 
be performed.  

The neurologist should review the 
entire claims folders, examine 
appellant, and express opinion as to 
whether it is at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following: (a) Is a seizure disorder 
currently manifested; and (b) if a 
seizure disorder is currently 
manifested, is it a residual of the 
service-connected cerebral 
concussion or otherwise related to 
appellant's active service (versus 
other causes))?  The neurologist 
should adequately summarize the 
relevant history and clinical 
findings, and describe in detail the 
rationale for reaching his 
conclusions.  

If it is determined that a 
currently-manifested seizure 
disorder is a residual of the 
service-connected cerebral 
concussion or otherwise related to 
appellant's active service, the 
neurologist should determine and 
report the type and frequency of any 
seizure attacks as accurately as 
possible, since severity of 
disability for rating purposes is 
dependent upon type, frequency, 
duration, and sequelae of seizures.  
The report should discuss in detail 
the impact, if any, his seizure 
disorder has upon daily activities.  

The examination report should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnoses are based, and provide an 
adequate rationale for medical 
conclusions rendered.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

If a period of observation and 
examination in a VA hospital is 
deemed necessary by the physician 
prior to rendering such medical 
opinion as to whether appellant in 
fact has a seizure disorder and its 
etiology, then this should be 
arranged.

	3.  With respect to the organic 
affective disorder rating issue, the 
RO should arrange for appropriate VA 
psychiatric and psychologic 
examinations to determine the 
current nature and severity of 
appellant's psychiatric disability.  
The entire claims folders should be 
reviewed by the examiners.  The 
examiners should adequately describe 
appellant's service-connected 
psychiatric symptoms; any cognitive 
impairment resulting therefrom; and 
the degree to which the psychiatric 
symptoms impact upon social and 
industrial adaptability.  The 
examiners should elicit information 
as to functional restrictions, and 
the effect the service-connected 
psychiatric symptoms have upon 
appellant's daily activities.  The 
psychiatric examination report 
should assign him a score on the 
Global Assessment of Functioning 
Scale (GAF Scale).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
psychiatric symptoms should be 
described in sufficient detail.

4.  The RO should review any 
additional evidence and readjudicate 
the organic affective disorder 
rating appellate issue.  
Additionally, the RO should 
adjudicate the issue/subissue of 
entitlement to a separate rating for 
seizures, under all appropriate 
legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




